                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                            No. 19-cv-1489 (SRN/DTS)

 James G. Dudgeon,
                      Petitioner,
                                                                     ORDER
        v.
 Warden M. Rios,
                      Respondent.

      Before the Court is Respondent’s request [Doc. No. 28] for an extension of time in

which to file a supplemental response to Petitioner’s motion to reconsider. Respondent’s

motion is GRANTED in part and DENIED in part. While Respondent presents good

cause for an extension, the Court is concerned about granting an extension to October 1, as

Respondent requests, because it appears that Respondent is scheduled to be transferred to

a halfway house on that date. (See Pet’r’s Ex., Doc. No. 19 at 5.) Accordingly, Respondent

shall have up to and including September 30, 2019, to file a response.



Dated: September 24, 2019                        s/Susan Richard Nelson
                                                 Susan Richard Nelson
                                                 United States District Judge
